Citation Nr: 1147025	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides, bacillus globigii, and/or SHAD chemicals.

2.  Entitlement to service connection for prostate cancer, including as due to exposure to herbicides, bacillus globigii, and/or SHAD chemicals.

3.  Entitlement to service connection for hypertension, including as due to exposure to herbicides, bacillus globigii, and/or SHAD chemicals.

4.  Entitlement to service connection for melanoma, including as due to exposure to herbicides, bacillus globigii, and/or SHAD chemicals. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to July 1963, with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Roanoke, Virginia VA Regional Office.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Pursuant to the Veteran's request at the hearing, the case was held in abeyance 60 days for submission of additional evidence; no additional evidence was received. 

The issues of service connection for diabetes mellitus, prostate cancer, and hypertension are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any further action on his part is required.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for melanoma; there are no questions of fact or law in this matter remaining for the Board to consider. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matter of service connection for melanoma; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In January 2010, the Veteran filed a substantive appeal that perfected his appeal in the matter of service connection for melanoma.  In an August 2011 statement, the Veteran stated that he wished to withdraw his appeal in this matter and limit his appeal to the matters of service connection for diabetes mellitus, prostate cancer, and hypertension.

As the Veteran has withdrawn his appeal in the matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for melanoma.  Accordingly, the Board has no further jurisdiction in the matter, and the appeal in the matter must be dismissed.

ORDER

The appeal seeking service connection for melanoma is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

The claims file includes a Social Security Administration (SSA) Inquiry indicating that the Veteran was found disabled as of June 4, 2004 and began receiving disability benefits as of March 2007.  The Board notes that, based on the Veteran's date of birth, he may have become entitled to SSA retirement benefits in July 2004.  However, the SSA Inquiry includes a date of disability onset, indicating that SSA disability benefits were awarded.  A review of the claims file found that copies of the SSA decision and the underlying medical records have not been secured for the record.  A March 2011 deferred rating decision by the RO noted the Veteran's SSA status yet indicated that "it does not appear the records would be relevant" to the appeal, because the denial of the service connection claims was based on a lack of Vietnam service.  However, this notation is incorrect, as the Veteran's claims are not predicated solely on exposure to Agent Orange in Vietnam.  As the Board is unable to conclude that SSA records would not be relevant as to these claims, such records must be secured.  

Additionally, at the August 2011 Travel Board hearing, the Veteran testified that he receives ongoing VA treatment for the disabilities on appeal.  A review of the claims file found that the most recent VA treatment records in evidence are from March 2008.  Records of any VA treatment the Veteran has received for the disabilities at issue since that time are constructively of record and must be secured.
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for diabetes mellitus, hypertension, and prostate cancer (or residuals thereof) since March 2008.

2.  The RO should obtain copies of SSA's determination on the Veteran's claim for SSA disability benefits, and of the medical records on which such determination was based.  

3.  The RO should arrange for any further development suggested by the results of that sought above, and then readjudicate the matters on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


